DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-3 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gale (US 3,108,936) in combination with Kim (“Carbide and nitride fuels for advanced burner reactor”, No. IAEA-CN--176, 2009) and Lancaster ("A technique for the selection of the fuel pin diameter for a uranium/zirconium alloy-fueled pressurized water reactor", Nuclear technology 97, no. 1, 1992: 16-26).
Claims 1-2
Gale discloses a carbide nuclear fuel (e.g., UC) comprising a slug (12) having a carbide coating (14) (e.g., zirconium carbide).  The slug is in a cladding tube (10).
Kim shows that it is well known in the art that fast reactors can use different forms of nuclear fuel (e.g., page 8), including carbide nuclear fuel (e.g., UC) and 
It is within the skill of the artisan to have used one well-known form of fast reactor nuclear fuel for another well-known form of fast reactor nuclear fuel to have optimized core characteristic (e.g., fuel availability, costs, chemical interaction, power output, etc.) for a particular fast reactor.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Gale to have used U-Zr as a fast reactor nuclear fuel, as suggested by Kim and Lancaster, to have optimized core characteristics.
Gale discloses a coating of 0.003 inches, which is approximately 76 microns.  Nevertheless, one of ordinary skill in the art would realize that a coating can be implemented with various thicknesses, necessarily amounting to certain design characteristics obviously more favorable to use of a certain thicknesses in light of the specific nuclear reactor core design.  Thus, if necessary, it would have been obvious to one of ordinary skill in the art to have further modified Gale to have used the coating over a full thickness range of 0.5 μm to 100 μm to meet a particular reactor core design.  
The result of the modifications would have been predictable to the skilled artisan.  
Claim 3
Gale discloses that the cladding tube can comprise Zircaloy-2 (e.g., col. 2, lines 63-64).  The skilled artisan would understand that Zircaloy-2 includes Fe, Cr, and Ni.




Objection to the Title
The Title is objected to because no method is being claimed.  The following Title is suggested:  “Fast Nuclear Reactor Fuel Rod Includes Metallic Fuel Slug With Protective Coating".

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646